DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 6/16/2022. 
Claims 1-9 and 11-20 are pending. Claim 10 is cancelled. Claims 1, 4, 5, 7, 9, 11-15 and 18-19 have been amended.  Entry of this amendment is accepted and made of record.
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 9 and 15 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of test a plurality of moment tensors at a plurality of locations in the three-dimensional model to det5ermine whether a location within the plurality of locations in the three-dimensional model satisfies Q(                        
                            
                                
                                    x
                                
                                →
                            
                        
                    ) = 1, wherein                         
                            Q
                            
                                
                                    
                                        
                                            x
                                        
                                        →
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∏
                                            
                                                l
                                                =
                                                1
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        d
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    l
                                                
                                            
                                             
                                            (
                                            
                                                
                                                    x
                                                
                                                →
                                            
                                            )
                                        
                                    
                                
                            
                        
                     wherein Nd is a total number of components of the received waveforms of the plurality of moment tensors, and wherein                         
                            
                                
                                    q
                                
                                
                                    l
                                
                            
                        
                     (                        
                            
                                
                                    x
                                
                                →
                            
                        
                    ) is a vector based on respective velocity derivatives for each of the locations of the plurality of locations in the three-dimensional model and determining a globally convergent source location and moment tensor in the three- dimensional model based on the testing, in combination with the limitation set forth by the claims.
Dependent claims 2-8, 11-14, and 16-20 are allowed for the reasons explained above with respect to their respective independent claims 1, 9, and 15, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864